Exhibit 99.1 American Society of Hematology (ASH) Annual Meeting: New Orleans, LA; Dec. 7 – 10 Title Presenting Author Status Presentation Date/time The Bruton’s Tyrosine Kinase (BTK) Inhibitor Ibrutinib (PCI-32765) Monotherapy Demonstrates Long-term Safety and Durability of Response in Chronic Lymphocytic Leukemia (CLL)/Small Lymphocytic Lymphoma (SLL) Patients in an Open-Label Extension Study Dr. O’Brien Poster Session Name: 642. CLL: Therapy, excluding Transplantation: Poster III Date: Monday, December 9, 2013 Presentation Time: 6:00 PM - 8:00 PM Location: Ernest N. Morial Convention Center, Hall E Ibrutinib in Combination with Bendamustine and Rituximab is Active and Tolerable in Patients with Relapsed/Refractory CLL/SLL: Final Results of a Phase 1b Study Dr. Brown Oral Session Name: 642. CLL: Therapy, excluding Transplantation: Chemoimmunotherapy Clinical Trials Session Date: Monday, December 9, 2013 Session Time: 2:45 PM - 4:15 PM Presentation Time: 3:15 PM Room: Ernest N. Morial Convention Center, 220-222 Combining Ibrutinib With Rituximab, Cyclophosphamide, Doxorubicin, Vincristine, and Prednisone (R-CHOP): Updated Results From a Phase 1b Study in Patients With CD20-Positive B-Cell non-Hodgkin’s lymphoma Dr. Younes Oral Session Name: 624. Lymphoma: Therapy with Biological Agents, Excluding Pre-Clinical Models: Aggressive Lymphomas Session Date: Tuesday, December 10, 2013 Session Time: 7:30 AM - 9:00 AM Presentation Time: 8:45 AM Room: Ernest N. Morial Convention Center, La Nouvelle Ballroom AB A Prospective Multicenter Study of the Bruton’s Tyrosine Kinase Inhibitor Ibrutinib in Patients with Relapsed or Refractory Waldenstrom’s Macroglobulinemia Dr. Treon Oral Session Name: 624.Lymphoma: Therapy with Biological Agents, Excluding Pre-Clinical Models: Novel Therapies for Indolent Lymphomas Session Date: Monday, December 9, 2013 Session Time: 7:00 AM - 8:30 AM Presentation Time: 8:00 AM Room: Ernest N. Morial Convention Center, La Nouvelle Ballroom AB Somatic activating mutations in CXCR4 are common in patients with Waldenstrom’s Macrogloblinemia, and their expression in WM cells promotes resistance to ibrutinib Dr. Cao Poster Session Name: 625. Lymphoma: Pre-Clinical- Chemotherapy and Biologic Agents: Poster III Date: Monday, December 9, 2013 Presentation Time: 6:00 PM-8:00 PM Location: ENM Convention Center, Hall G Changing the Treatment Paradigm for Previously Treated Chronic Lymphocytic Leukemia Patients with Del(17p) Karyotype Dr. Stephens Poster Session Name: 642. Therapy, excluding Transplantation: Poster II Date:Sunday, December 8, 2013 Presentation Time:6:30 PM – 8:30 PM Location: Hall E ENM Convention Center Ibrutinib in combination with rituximab (iR) is well tolerated and induces a high rate of durable remissions in patients with high-risk Chronic Lymphocytic Leukemia (CLL): new, updated results of a Phase II trial in 40 patients Dr. Burger Oral Session Name: 642. CLL: Therapy, excluding Transplantation: Clinical Trials of B Cell Receptor Signaling Inhibitors Session Date: Monday, December 9, 2013 Session Time: 4:30 PM - 6:00 PM Presentation Time: 5:00 PM Room: Ernest N. Morial Convention Center, 295-296 Kinetics of chronic lymphocytic leukemia cells in tissues and blood during therapy with the BTK inhibitor ibrutinib Dr. Wodarz Poster Session Name: 642. CLL: Therapy, excluding Transplantation: Poster III session Date:Monday, December 9, 2013 Presentation Time: 6:00 PM - 8:00 PM Location: Ernest N. Morial Convention Center, Hall E Bruton’s Tyrosine Kinase Inhibitor Ibrutinib Interferes with Constitutive and Induced Pre-B Cell Receptor Signaling in B-cell Acute Lymphoblastic Leukemia Dr. Kim Poster Session Name: 612. Acute Lymphoblastic Leukemia: Pathophysiology & Clinical Studies: Poster I Date: Saturday, December 7, 2013 Presentation Time: 5:30 PM - 7:30 PM Location: Ernest N. Morial Convention Center, Hall E Ibrutinib differentially interferes with surface IgM and IgD BCR signaling activation kinetics in Chronic Lymphocytic Leukemia Dr. ten Hacken Poster Session Name: 641. CLL: Biology and Pathophysiology, excluding Therapy: Poster III Date: Monday, December 9, 2013 Presentation Time: 6:00 PM - 8:00 PM Location: Ernest N. Morial Convention Center, Hall E Longitudinal Gene Expression Profiling Reveals Down-regulation of BCR Signaling-related Genes in Chronic Lymphocytic Leukemia (CLL) Patients Treated with Ibrutinib plus Rituximab Dr. Hoellenriegel Poster Session Name: 642. CLL: Therapy, excluding Transplantation: Poster I Date: Saturday, December 7, 2013 Presentation Time: 5:30 PM - 7:30 PM Location: Ernest N. Morial Convention Center, Hall E Clonal evolution in patients with chronic lymphocytic leukemia developing resistance to BTK inhibition Dr. Burger Oral Session Name: 641. CLL: Biology and Pathophysiology, excluding Therapy: Molecular Mechanisms of CLL and Genomic Alterations in CLL Pathogenesis Session Date: Tuesday, December 10, 2013 Session Time: 7:30 AM - 9:00 AM Presentation Time: 7:45 AM Room: Ernest N. Morial Convention Center, 288-290 Single agent Ibrutinib (PCI-32765) achieves equally good and durable responses in chronic lymphocytic leukemia (CLL) patients with and without deletion 17p Dr. Farooqui Oral Session Name: 642. CLL: Therapy, excluding Transplantation: Clinical Trials of B Cell Receptor Signaling Inhibitors Session Date: Monday, December 9, 2013 Session Time: 4:30 PM - 6:00 PM Presentation Time: 4:30 PM Room: Ernest N. Morial Convention Center, 295-296 Ibrutinib inhibits B-cell adhesion and causes an efflux of chronic lymphocytic leukemia cells from the tissue microenvironment into the blood leading to a transient treatment-induced lymphocytosis Dr. Mustafa Oral Session Name: 642. CLL: Therapy, excluding Transplantation Session Date: Monday, December 9, 2013 Session Time: 4:30 PM – 6:00 PM Presentation Time:4:45 PM Room: Ernest N. Morial Convention Center, 295-296 In patients with chronic lymphocytic leukemia (CLL) ibrutinib effectively reduces clonal IgM paraproteins and serum free light chains while increasing normal IgM, IgA serum levels, suggesting a nascent recovery of humoral immunity Dr. Aue Poster Session Name:642. CLL:Therapy, excluding Transplantation:Poster III Session Date: Monday, December 9, 2013 Session Time: 6:00 PM - 8:00 PM Room:Ernest N. Morial Convention Center, Hall E Cytokine and T cell phenotypic changes upon in vivo ibrutinib therapy for CLL – targeting both CLL and the tumor-microenvironment Dr. Niemann Poster Session Name:641.CLL:Biology and Pathophysiology Session Date: Sunday, December 8, 2013 Session Time: 6:30 PM - 8:30 PM Room: Hall E Effective inhibition of tumor microenvironment interactions in CLL patients treated with the BTK inhibitor ibrutinib result in sustained inhibition of tumor proliferation and survival pathways Dr. Herman Oral Session Name: 641. CLL: Biology and Pathophysiology Session Date: Sunday, December 8, 2013 Session Time: 5:00 PM – 6:30 PM Presentation Time:5:45 PM Room: Ernest N. Morial Convention Center, 288-290 In-vivo effects of ibrutinib on the migration of chronic lymphocytic leukemia cells differ between patients and reduce the ability of the bone marrow microenvironment to attract the tumor cells Dr. Herman Oral Session Name: 604. Molecular Pharmacology, Drug Resistance Session Date: Monday, December 9, 2013 Session Time: 4:30 PM – 6:00 PM Presentation Time:5:15 PM Room: Ernest N. Morial Convention Center, 275-277 Possible mechanisms of resistance to the novel BH3-mimetic ABT-199 in in vitro lymph node models of CLL – the role of Abl and Btk Dr. Thijssen Poster Session Name: 642. CLL: Therapy, excluding Transplantation: Poster III Date: Monday, December 9, 2013 Presentation Time: 6:00 PM - 8:00 PM Location: Ernest N. Morial Convention Center, Hall E Rituximab But Not GA101 Is Partially Antagonistic With Inhibitors Of The B-Cell Receptor Pathway In Diffuse Large B-Cell Lymphoma Dr. Zoellner Poster Session Name:625. Lymphoma: Pre-Clinical – Chemotherapy and Biologic Agents: Poster III Date:Monday, December 9, 2013: , 6:00 PM-8:00 PM Location:Ernest N. Morial Convention Center, Hall G Ibrutinib (PCI-32765) antagonizes Rituximab-dependent NK-cell mediated cytotoxicity Dr. Kohrt Oral Session Name: 625. Lymphoma: Pre-Clinical – Chemotherapy and Biologic Agents: Modulating the Immune System in Lymphoma Session Date:Monday, December 9, 2013 Session Time: 10:30 AM - 12:00 PM Presentation Time: 10:30 AM Room: Ernest N. Morial Convention Center, 220-222
